NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

                 SWAGWAY, LLC,
                    Appellant

                          v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee

   SEGWAY, INC., DEKA PRODUCTS LIMITED
     PARTNERSHIP, NINEBOT (TIANJIN)
         TECHNOLOGY CO., LTD.,
                  Intervenors
            ______________________

                     2018-1672
               ______________________

   Appeal from the United States International Trade
Commission in Investigation Nos. 337-TA-1007, 337-TA-
1021.
               ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

  Before DYK, MAYER, and CLEVENGER, Circuit Judges.
PER CURIAM.
                     ORDER
2                                       SWAGWAY, LLC v. ITC




    Intervenors Segway, Inc., DEKA Products Ltd. Part-
nership, and Ninebot (Tianjin) Technology Co., Ltd. filed a
combined petition for panel rehearing and rehearing en
banc on June 10, 2019. Responses to the petition were
invited by the court and filed by Appellee International
Trade Commission and Appellant Swagway, LLC.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    1) The petition for panel rehearing is granted in part
       and denied in part.
    2) The previous precedential opinion in this appeal,
       issued May 9, 2019, is withdrawn and replaced
       with the modified precedential opinion accompany-
       ing this order. The modifications appear in Part III
       of the opinion, along with corresponding changes
       to the introduction and conclusion.


                                  FOR THE COURT

    August 14, 2019               /s/ Peter R. Marksteiner
        Date                      Peter R. Marksteiner
                                  Clerk of Court